Citation Nr: 0425654	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  04-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  The veteran died in December 2002, and the appellant 
is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which in part denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant submitted a notice of 
disagreement (NOD) with respect to this issue in June 2003, 
and this was the sole issue addressed in a statement of the 
case (SOC) that was completed in January 2004.  In addition, 
the argument in the February 2004 substantive appeal was 
limited to the issue of entitlement to service connection for 
the cause of the veteran's death.

The Board notes that the July 2004 Appellant's Brief, filed 
by the appellant's representative, listed as an issue another 
potential basis for entitlement to VA death benefits, i.e., 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.  That issue has not been adjudicated and 
developed for appellate consideration, and it is referred to 
the RO for appropriate consideration. 


REMAND

While the Board regrets the additional delay in the 
adjudication of the appellant's appeal, a remand is necessary 
on both procedural and substantive grounds.  First with 
respect to the procedural defects in the record, the 
appellant has not been issued an evidence development letter 
consistent with the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Judicial precedent has 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

The record also reveals the submission of evidence, to 
include an April 2004 opinion from a VA physician addressing 
the relationship between the cause of the veteran's death and 
his service-connected disabilities, subsequent to the January 
2004 SOC, that was not discussed in a supplemental statement 
of the case (SSOC) as required by 38 C.F.R. § 19.31 (2004).  
This remand will afford the RO the opportunity to address 
this evidence in an SSOC so as to ensure due process to the 
veteran.  See Bernard, supra.  

Argument submitted by and on behalf of the appellant has also 
found fault with the January 2004 VA medical opinion 
addressing the relationship between the cause of the 
veteran's death and his service-connected disabilities.  
Given these contentions, and in light of the subsequent April 
2004 opinion, the Board concludes that another VA opinion is 
necessary to ensure compliance with the duty-to-assist 
provision of the VCAA.   See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the appellant.

1.  The appellant should be furnished with 
a development letter consistent with the 
notice requirements of the VCAA, and 
otherwise ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any pertinent interpretive authority are 
fully complied with and satisfied.

2.  The claims file should be forwarded to 
an appropriate VA examiner(s) who is to, 
based on review of the relevant evidence 
contained therein, provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that there was a causal 
connection between the veteran's service-
connected disabilities, to include the 
medications prescribed therefore, or a 
reduced mental capacity to "fight" 
illness resulting from the service-
connected post-traumatic stress disorder, 
and his death, or whether such a cause of 
his death is unlikely (i.e., less than a 
50-50 probability).  Note:  The term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  To 
the extent possible, the examiner is to 
clarify or reconcile the January and April 
2004 VA opinions addressing this matter.  

3.  Following the completion to the 
extent possible of the development 
requsted above, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  To the extent the any of the 
benefits sought in connection with this 
claim are not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case 
addressing the claim that has been 
remanded.  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


